DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an interlayer between the photodetection layers and a metallic or semi- metallic material having anisotropy in electrical conductivity.” It is unclear if “a metallic material or semi-metallic material” is the material used in “an interlayer” or it is a different structural feature. Furthermore, it is unclear if “the photodetection layers” refer to “a plurality of photodetection layers” or a different feature. Correction/clarification is required.
Claims 2-7 are rejected for being dependent of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim(s) 1-5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 7,816,713) in view of Flood et al. (US PUB. 2010/0206362).
Regarding claim 1, Kim teaches an image sensor comprising: 
a substrate 1 (Fig. 10); 
a first electrode 13 spaced apart from and above the substrate 1 (Fig. 7 & Fig. 1); 
a plurality of photodetection layers (11 & 12) between the first electrode 13 and the substrate 1 and configured to convert incident light into an electrical signal (Fig. 1 & Fig. 7), the plurality of photodetection layers (11 & 12) including a semiconductor material (Fig. 1 & 7 and respective text); and 
an interlayer 403 between the photodetection layers (11 & 12) and a metallic or semi- metallic material having anisotropy in electrical conductivity.
If the applicant means the interlayer comprises a metallic or semi-metallic material, then Kim is silent on the interlayer comprising a metallic or semi-metallic material having anisotropy in electrical conductivity. Flood, however, teaches wherein an interlayer comprises graphene that has anisotropy in electrical conductivity (the applicant’s interlayer comprises graphene as well). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Kim’s invention by using graphene material in Kim’s interlayer in order to have anisotropy in electrical conductivity. 
Regarding claim 2, the combination of Kim and Flood teaches the image sensor of claim 1, wherein the substrate comprises a conductive substrate (Fig. 1 & 7: component 14 can also perform as conductive substrate).  
Regarding claim 3, the combination of Kim and Flood teaches the image sensor of claim 2, further comprising an insulating layer (e.g. 44, 43 or 42) between the substrate 1 and the photodetection layer 11 above the substrate (Fig. 1 & 7).
  Regarding claim 4, the combination of Kim and Flood teaches the image sensor of claim 3, wherein the substrate 1 and the photodetection layer above the substrate are electrically connected to each other through a via hole 15 that is in the insulating layer (43 or 42, Fig. 1 & 7).
Regarding claim 5, the combination of Kim and Flood teaches the image sensor of claim 3, further comprising a second electrode 24/34 between the insulating layer (43 or 42) and the photodetection layer 11/12 that is above the insulating layer 43/42 (Fig. 1 & 7).  
Regarding claim 7, the combination of Kim and Flood teaches the image sensor of claim 6, further comprising a second electrode (e.g. 14 or 24) on the substrate 1 (Fig. 1).

claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. and Flood as applied to claim 1 above, and in further view of Yamada (US Patent 5,539,458).
Regarding claim 6, the combination of Kim and Flood is silent on the image sensor of claim 1, wherein the substrate 1 comprises an insulating substrate. The Examiner understands that said claim feature would have bene obvious in the semiconductor art. For instance, Yamada teaches in column 3 & lines 52-56 photodetector units on an insulating substrate. As such, said claim feature would have been obvious in the semiconductor art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894